Citation Nr: 1120569	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to the addition of school children as dependents earlier than February 1, 2008.  

2.  Whether the overpayment of $7,448.73 for benefits paid for dependents was validly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001

This case comes before the Board of Veterans' Appeals (Board) on appeal from January and February 2009 decisions of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a member of the Board.  However, in March 2010 she withdrew that request.  

In March 2011, the Veteran's representative requested equitable relief under 38 U.S.C. § 503.  This request is referred to the RO for appropriate action. 

The issue of whether the overpayment of $7,448.73 for benefits paid for dependents was validly created is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's biological daughter JLG attended school during periods from August 2003 to December 2004.

2.  The Veteran's biological son JAG attended school during periods from August 2004 to December 2008.

3.  The Veteran filed a claim to add JAG and JLG as dependent school children on December 10, 2008.  




CONCLUSION OF LAW

The criteria for entitlement to additional benefits for school children as dependents earlier than February 1, 2008 have not been met.  38 U.S.C.A. §§ 5107, 5110(e) (West 2002); 38 C.F.R. § 3.667(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the Veteran is essentially challenging the date on which she was entitled to additional benefits for her son JAG and the denial of additional benefits for her daughter JLG.  The effective date assigned for the award of additional benefits for her son JAG is a downstream issue stemming from the grant of 
additional benefits for a dependent.  This is analogous to the situation in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), where the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  

In a February 2009 letter (which represents the initial decision on this issue), the Veteran was provided notice regarding what information and evidence is needed in a case for additional benefits for a dependent attending an approved educational institution.  The claim was last readjudicated in June 2009.  While the Veteran was not notified what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA, this omission is harmless in this case.  The Veteran has submitted proof of the dates of college attendance for both of her children.  She also noted that she realized her dependent records were not correct in December 2008.  See Notice of Disagreement dated March 29, 2009.  

Here, the claim is being denied based on the date the Veteran filed her claim for additional compensation based on her children's school attendance.  As she does not dispute the date of her claim there is simply no evidence that she could submit to alter the disposition in this case.  Remanding this case for further development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

As discussed above, the Veteran was an active participant in the claims process by providing evidence and argument.  She was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The record reflects that the Veteran's biological daughter JLG attended school during periods from August 2003 to December 2004 and the Veteran's biological son JAG attended school during periods from August 2004 to December 2008.  The Veteran filed a claim to add her son JAG and her daughter JLG as dependent school children on December 10, 2008.  

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2) (2010).  

In this case, the Veteran filed her claim in December 2008.  As JLG did not attend school in the year prior to that claim, no additional benefits are warranted based on JLG as a dependent.  In the year prior to the Veteran's claim, JAG was enrolled in school.  Payment cannot be made for the fall 2007 semester or earlier as a claim was not filed within 1 year from the commencement of those courses.  See id.  As the Veteran filed her claim within a year of the start of the spring 2008 semester (January 14, 2008), it was proper to add JAG as a dependent beginning with that semester.  Thus, the decision to add JAG to the award as a school child with additional benefits beginning February 1, 2008 was proper.  

In this case, the law is dispositive.  The Veteran did not file a claim for additional benefits for her school children until December 2008 and she does not dispute the date she filed the claim.  She requests an earlier date as she was unaware of such benefits.  However, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Accordingly, the claim is denied.
ORDER

Entitlement to the addition of school children as dependents earlier than February 1, 2008 is denied.  


REMAND

In January 2003, the Veteran emailed VA and reported that she was recently divorced and needed to get her records updated with VA.  She noted that she needed to remove her husband and two step children as dependents and asked how to do that.  In a response, VA requested that the Veteran call or write VA with the request as VA could not take action on her file through an email.  

In December 2008, the Veteran notified VA that her dependent information was not correct.  In January 2009, the Veteran was sent a letter detailing the adjustments to her pay based on the change in dependents.  She was informed that the adjustment resulted in an overpayment of benefits and she would be notified shortly of the exact amount of the overpayment and given information about overpayment.  In a March 2009 letter, VA notified the Veteran of the amount of overpayment and referenced the January 2009 letter for explanation of the reasons for the change for the adjustments.  The Veteran has challenged the validity of this debt.

Certain notification must be provided to debtors in cases of collection of debts owed by reason of participation in a benefits program.  See 38 C.F.R. § 1.911(d) (2010).  These notifications include the amount of the debt, the reason for the debt, the available rights and remedies including the concept of and requirement for waiver, and other notifications.  See id.  The letters described above do not constitute proper notice as required under section 1.911(d) and it does not appear that any additional letter was provided.  On remand, the RO/AMC should ensure that the Veteran has been provided proper notice.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is provided with proper notice as described in 38 C.F.R. § 1.911(d), including the right to request a waiver of overpayment.  An appropriate time for response should be allowed.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on her part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


